Title: To John Adams from Louisa Catherine Johnson Adams, 11 February 1819 to 26 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					(Private)
					11-26 Feb 1819
				
				Feby 11 Mr Bailey called this morning and informed us that Mr Pinckney was to speak at the Supreme Court and if we felt inclined he would accompany us—We accordingly accepted and went to Court which was just opened and Mr Pinckney rose—His oratory is formed in the modern theatrical school, and consists chiefly of whispered breathings almost inarticulate, and immediate transitions to burst’s of vehemence, which however greatly admired in a Tragedian who is expressing both in language and gestures the force of the Passion’s is according to my idea of justice seldom allowable in her presence; their passion should never usurp the place of reason and in that Court only a mild and calm solemnity should reign—In the case of a man pleading his own cause I can readily admit the impossibility of his arguing with coolness perhaps with judgement; because the interests are too deep not to excite feelings incompatible with these necessary qualifications: but when a professional man is employed though he may deeply  partake of the feelings of his Client he cannot be actuated by the same power of action or sentiment and his reason can exert due influence over the passions of his nature—Mr P——s manner is trifling, is action unsuited to his words, and  every word and motion is too evidently intended to produce effect—His eye rolls in search of admiration and he addresses his discourse to the weaker part of his numerous audiences as if to bask in the sunshine of their smiles was the height of his ambition—Nature is entirely banished and art does not even condescend to wear the modest garb of simplicity, but strikes you in a blaze of pedantry and affectation study of the most unblushing affectation—You admire the inflexions of his voice the rapidity of his elocution, and sometimes the vehemence of his action; but as this was an unusually dry law case resting upon a common law question, it appeared to my simple and unadorned imagination, to be totally unsusceptible of such high wrought and  exquisite polish—I am told that it is not fair to form an opinion of him on this occasion, so I will leave room to retract—We soon grew weary of this species of exaltation as the french say, and went from thence to H of R. where we were entertained with a very different style of Oratory, which I denominate the hum-drum; as it produced on my ear something like the effect of a Cotton spinning wheel, which is not dull enough to set you to sleep, tho’ sufficiently monotonous to weary your spirits—It was an appropriation bill, and the orator speaking against it—one of the members informed me that had lent C. Fox’s  speech to the person then speaking, and that he had not been able to comprehend for what purpose; till he had the pleasure of hearing him as he had then made it sufficiently evident to his audience—Notwithstanding this, as Fox himself might not have been aware of the compliment paid him, I took the liberty of proposing an adjournment to my party, and the resolution was adopted unanimously that we should look in on the Senators—We found them occupied on an appropriation for a Statue of Genl. Washington to be placed in the Capitol Square Mr Otis was speaking, and I was much pleased with the natural ease of his manner, tho’ I did not think what he said much to the purpose—he was answered by Mr. Fromentin whose broken english was enough to excite attention and afford amusement—Mr. Lacock Mr. Goldsborough and Mr. Dagget and Mr. Forsythe spoke while we remained—The bill passed a second reading and was taken up on a third reading in Committee of the whole; but having morning visits to pay, I was obliged to leave the house—returned home very much fatigued, and continued reading Lady Morgans Novel of Florence McCarthy. She has given a fine sketch of Lord Byron’s character, and a handsome dressing to Gifford who attacked her France in so ungentlemanly a manner—It did not require the labour of a Giant to crush an atom—There is considerable freedom in all her writings, and I do not think her morality the most pure—But there is also much genius in her works, and novelty in her characters which are excentric and finely sustained—Her moral is loose, her style unequal, and inflated—but she unquestionably possesses talents of a superior order, and we have too many evidences of the difficulty if not impossibility of binding native genius by common rules—Reviewers give importance to trifles by their imprudent violence, and Lady Morgan like Lord Byron, has been whipped into fame by their lash—Mr. A— dined at Mr. W. Lee’s Judge Johnson came in and sat about half an hour—He told me the bill encreasing the Salaries of the Secretaries had passed the house. Was again seized with violent fainting fits, which continued some time and was put to bed very ill—12 Arose very ill with a violent cold and great soreness of the breast and throat—was engaged out but declined going—A heavy Snow Storm all day—Had some chat with Mr. A— after dinner a thing most unusual—He is continually reproached for want of sociability & for pride, hauteur, and foreign manners—Such reproaches are in themselves so absurd it is impossible to pay any attention to them, and in me I am sorry to say that they only produce ridicule and scorn; and It is a matter of utter astonishment to me that a man can be susceptible upon the subject of either of uneasiness or anger; which may do very well to occupy the  brain of a vacant Dandy whose head is generally too thick to be impressed by more important subjects—The constant application to study, and to occupations of the most serious importance to his Country, have unquestionably given a coldness to his manners, which to those who do not seek his acquaintance, and only see him in public, (and ever beset by a herd of drones seeking office and favour) make him appear severe and repellant—but America is much changed since we left her—a man’s manners formed but a small portion of his qualifications for Office formerly, and it is only since cabal and intrigue have become the despotic rulers of the Nation, that the courteous bribery of affected affability, and the plausible solicitude of deep interest in concern’s, to which you must feel totally indifferent, have become the just and leading steps on the ladder of promotion—If  things go on at the rapid rate in which they are now growing, the systematic bribery and corruption of England, will not have much to boast over our own, and all the splendid fabric of our best Institutions must crumble in the dust—Congress makes Presidents and unmakes them at pleasure, and a few leading members take the reigns in their hands, and declare open hostility to any one who has courage, or patriotism sufficient, to wish to repel their encroachments, or to resist unconstitutionality and abuse—When the highest Offices of the Government are made to hang upon the smiles and frowns of every popular demagogue, whose personal ambition and gratification forms the only basis of his conduct, and who has neither principle or modesty to scruple at any means, to attain his ends, it is not surprizing that the effect is felt by every person from the highest to the lowest, in the actual service of the Government; and the effect of such influence must be felt to the extreme injury, if not the total destruction of all the Institutions which have hitherto been our honour and our glory—It is an evil requiring a powerful the hand to correct, but one too serious in its tendency to be neglected, and I sincerely hope the time is at hand, that will unveil some of the mysteries which I conceive so prejudicial to our Country—Mr. A— would be a little surprized if he even saw my journal, perhaps a little displeased: and you will laugh at my undertaking to handle topics so much above my capacity—but such are my impressions and as such I write them—I am quite well and ever your dutiful and affectionate daughter
				26. I intended to enclose my Letter in the half sheet but did not leave space sufficient to enclose it—We are all pretty well and very happy that this Session will so soon be over—poor Mr Clark is still very poorly and the weather much against him as it is very cold and the ground covered with Snow—
					
				
				
			